[Cite as Mayfran v. Eco-Modity, 2019-Ohio-4350.]

                           COURT OF APPEALS OF OHIO

                          EIGHTH APPELLATE DISTRICT
                             COUNTY OF CUYAHOGA

MAYFRAN INTERNATIONAL,                               :
INCORPORATED,
                                                     :
      Plaintiff-Appellant,                                No. 107959
                                                     :
      v.
                                                     :
ECO-MODITY, L.L.C.,
                                                     :
      Defendant-Appellee.


                            JOURNAL ENTRY AND OPINION

              JUDGMENT: REVERSED AND REMANDED
              RELEASED AND JOURNALIZED: October 24, 2019


           Civil Appeal from the Cuyahoga County Court of Common Pleas
                               Case No. CV-18-895669


                                        Appearances:

              Ulmer & Berne, L.L.P., Lawrence D. Pollack, and Richard
              G. Hardy, for appellant.

              Tucker Ellis, L.L.P., Laura Kingsley Hong, and Brendan P.
              Kelley, for appellee.


MICHELLE J. SHEEHAN, J.:

               Mayfran International Incorporated (“Mayfran” hereafter) appeals

from the trial court’s judgment granting the motion to dismiss for lack of personal
jurisdiction filed by Eco-Modity, L.L.C., d.b.a. Blue Marble Material, (“Blue Marble”

hereafter). Mayfran raises the following assignment of error for our review:

   1. The trial court erred in dismissing this case for lack of personal
      jurisdiction holding that exercising jurisdiction over defendant Eco-
      Modity L.L.C. would violate defendant’s due process rights.

              After a de novo review, we find merit to the appeal and reverse the trial

court’s judgment granting Blue Marble’s motion to dismiss for lack of personal

jurisdiction. As we explain in the following, Mayfran established a prima facie

showing that Ohio’s long-arm statute confers upon the trial court personal

jurisdiction over Blue Marble and its exercise of jurisdiction does not offend

traditional notions of fair play and substantial justice.

Substantive Facts and Procedural History

              The facts in this case are largely undisputed.       Blue Marble is a

California business operating several mattress recycling facilities in that state.

Mayfran is a process engineering company in Ohio. It designs, manufactures, and

sells a variety of industrial products, including recycling equipment.

              In June, 2015, Tchad Robinson, the president of Blue Marble,

travelled to Las Vegas to attend Waste Expo, a trade show. While there, he met Kim

Jaker, president of H. West Equipment, a company selling recycling equipment and

a distributor of Mayfran equipment. Robinson talked to Jaker about Blue Marble’s

plan to automate its recycling facilities.

              Several weeks after the trade show, Jaker told Robinson about

Mayfran and suggested Mayfran may be able to help Blue Marble with automating
its recycling process. In August 2015, Jaker and a team of Mayfran representatives

went to Blue Marble’s headquarter in Commerce, California. They presented a

proposal for Mayfran to design and install a significant part of the recycling process

at Blue Marble’s facilities.

              From October 2015 to May 2017, the two companies engaged in

contract negotiations, negotiated primarily by way of email communications and

telephone calls. Robinson visited Mayfran once, in 2017. As a result of the extensive

negotiations over the course of 19 months, Blue Marble and Mayfran executed a total

of ten contracts totaling $8 million. Under the contracts, Mayfran would design and

manufacture for Blue Marble an automated recycling system, consisting of 50 pieces

of equipment, to be installed at Blue Marble’s recycling facilities in California.

Among the 50 pieces of equipment, many were custom-designed for Blue Marble

and manufactured in Ohio.         In addition to the design, manufacturing, and

installation of the equipment, Mayfran was involved in the concrete and electrical

work at one of Blue Marble’s facilities.

              Subsequently, disputes arose regarding the performance of the

automated system and Blue Marble’s failure to pay under the contracts. In April

2018, Mayfran filed a complaint against Blue Marble in the Cuyahoga County Court

of Common Pleas, raising claims of breach of contract and unjust enrichment and
seeking more than $6 million in unpaid contract price.1 Blue Marble filed a motion

to dismiss for lack of personal jurisdiction. Without a hearing, the trial court granted

the motion, holding that although Ohio’s long-arm statute confers personal

jurisdiction over Blue Marble, exercising jurisdiction in this case would offend the

notions of fair play and substantial justice in violation of the nonresident

defendant’s due process rights.

Standard of Review

               We review de novo the trial court’s decision granting a

Civ.R. 12(B)(2) motion to dismiss for lack of personal jurisdiction.              Alpha

Telecommunications, Inc. v. ANS Connect, 8th Dist. Cuyahoga No. 90173,

2008-Ohio-3069, ¶ 9.

              It is rudimentary that in order to enter a valid judgment a court must

have personal jurisdiction over the defendant. Maryhew v. Yova, 11 Ohio St. 3d 154,

156, 464 N.E.2d 538 (1984). It is the plaintiff who has the burden to establish the

court’s personal jurisdiction over the defendant by a preponderance of evidence.

Giachetti v. Holmes, 14 Ohio App. 3d 306, 307, 471 N.E.2d 165 (8th Dist.1984).

However, when the trial court decides the issue of personal jurisdiction without a

hearing, as here, the plaintiff need only make a prima facie showing of personal

jurisdiction to withstand a motion to dismiss, Giachetti at 307, although the burden




      1  After the complaint was filed, Blue Marble removed the case to the United States
District Court for the Northern District of Ohio based on diversity jurisdiction. The
federal court remanded the case back to the common pleas court.
remains on the plaintiff to establish personal jurisdiction by a preponderance of

evidence. State ex rel. DeWine v. 950 Group L.P., 2012-Ohio-3339, 977 N.E.2d 112,

¶ 15 (9th Dist.) (“[W]here the trial court decides personal jurisdiction absent an

evidentiary hearing, the plaintiff continues to bear the burden of proving, in its case-

in-chief at trial, existence of facts upon which jurisdiction is based by a

preponderance of evidence.”).

              Moreover, we note that when the court resolves the issue of personal

jurisdiction without a hearing, the factual allegations relevant to personal

jurisdiction must be construed in a light most favorable to the plaintiff and the court

should resolve all reasonable competing inferences in their favor. Goldstein v.

Christiansen, 70 Ohio St. 3d 232, 236, 638 N.E.2d 541 (1994). In this case, Blue

Marble requested an evidentiary hearing. However, the trial court resolved the

motion to dismiss without a hearing. Therefore, Mayfran is only required to make

a prima facie showing of personal jurisdiction at this stage of the proceedings and

the factual allegations must be construed in a light most favorable to Mayfran.

Two-Prong Test for Personal Jurisdiction: (1) Long-Arm Statute and
(2) “Minimum Contacts”

              The court applies a two-prong test to determine whether it has

personal jurisdiction over a defendant. “First, the court must determine whether the

state’s ‘long-arm’ statute and applicable civil rules confer personal jurisdiction, and,

if so, whether granting jurisdiction under the statute and the rule would deprive the

defendant of the right to due process of law pursuant to the Fourteenth Amendment
to the United States Constitution.” United States Sprint Communications Co. v. K’s

Foods, 68 Ohio St. 3d 181, 183-184, 624 N.E.2d 1048 (1994).

   A. First Prong: Long-Arm Statute

              Ohio’s long-arm statute, R.C. 2307.382(A)(1), and Civ.R. 4.3(A)(1)

permit a court to exercise personal jurisdiction over a nonresident defendant and

provide for service of process to effectuate that jurisdiction when the cause of action

arises from the nonresident defendant’s “transacting any business in [the] state.”

Goldstein at 235-236.

              As the Supreme Court of Ohio emphasized, both the statute and the

rule are broadly worded and permit jurisdiction over any defendant who is

“transacting any business” in Ohio. Kentucky Oaks Mall Co. v. Mitchell’s Formal

Wear Inc., 53 Ohio St. 3d 73, 75, 559 N.E.2d 477 (1990). Quoting Black’s Law

Dictionary (5th Ed.1979), the court in Kentucky Oaks stated the term “transact”

“‘means to prosecute negotiations; to carry on business; to have dealings,’” “‘but it

is a broader term than the word “contract” and may involve business negotiations

which have been either wholly or partly brought to a conclusion.’” (Emphasis sic.)

Id. Whether a defendant has transacted any business in Ohio is determined on the

particular facts of the case. United States Sprint Communications Co. at 185.

              In Pharmed Corp. v. Biologics, Inc., 97 Ohio App. 3d 477, 483, 646
N.E.2d 1167 (8th Dist.1994), a Florida company negotiated with an Ohio company

to sell medical beds to the Ohio company. This court, noting the Florida defendant

engaged in negotiations with the Ohio company by mail, telephone, and facsimile,
held that the defendant’s conduct in negotiating and entering into a contract for the

sale of the beds amounts to transacting business within the state of Ohio.

              Similarly here, Blue Marble engaged in negotiations with Mayfran, in

Ohio, by telephone and email communication.             Construing the notion of

“transacting any businesses” broadly, Kentucky Oaks, we conclude, as the trial court

did, that Blue Marble’s contractual dealing with Mayfran in Ohio constituted

“transacting any business” in Ohio within the meaning of R.C. 2307.382(A)(1) and

Civ.R. 4.3. The trial court is authorized to exercise personal jurisdiction over Blue

Marble under the first prong of the personal jurisdiction analysis.2

   B. Second Prong: “Minimum Contacts”

              Even when a state’s long-arm statute authorizes personal jurisdiction

over a nonresident defendant, personal jurisdiction of state courts is limited by the

Due Process clause of the Fourteenth Amendment. Bristol-Myers Squibb Co. v.

Superior Court, 582 U.S. __, 137 S. Ct. 1773, 1779, 198 L. Ed. 2d 395 (2017). Under

due process, a court may assert personal jurisdiction over a nonresident defendant

only if the defendant has certain “minimum contacts” with the forum state such that

maintenance of the suit “does not offend traditional notions of fair play and

substantial justice.” Internatl. Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct.
154, 90 L. Ed. 95 (1945).




      2 On appeal, Blue Marble states it does not agree with the trial court’s ruling
regarding the first prong, yet it presents no argument challenging the ruling.
               When considering the “minimum contacts” test, we first note that

personal jurisdiction can be either general or specific, depending on the nature of

the contacts the defendant has with the forum state. General jurisdiction is proper

where a defendant’s contacts with the forum state are of a continuous and systematic

nature as to permit the state to exercise personal jurisdiction even if the suit is

unrelated to the defendant’s contacts with the state. Specific jurisdiction applies

when a state exercises personal jurisdiction in a suit arising out of the defendant’s

contacts with the state. Kauffman Racing Equip., L.L.C. v. Roberts, 126 Ohio St. 3d
81, 2010-Ohio-2551, 930 N.E.2d 784, ¶ 46-47. It is undisputed the personal

jurisdiction in this case involves specific jurisdiction.

               When evaluating whether subjecting an out-of-state defendant to

jurisdiction would violate the notions of fair play and substantial justice, we apply

“a constitutional standard defined in the broadest terms of ‘general fairness’ to the

defendant.” S. Machine Co., Inc. v. Mohasco Industries, Inc., 401 F.2d 374, 381, 382

(6th Cir.1968). “[T]he constitutional touchstone remains whether the defendant

purposefully established ‘minimum contacts’ in the forum State.” Burger King v.

Rudzewicz, 471 U.S. 462, 474, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).

               Over the years, the courts have elaborated on the “minimum contacts”

test set forth in Internatl. Shoe Co.        First, the nonresident defendant must

purposefully avail himself of the privilege of acting in the forum state or causing a

consequence in the forum state. Second, the cause of action must arise from the

defendant’s activities there. Finally, the defendant’s acts or consequences caused by
the defendant must have a substantial enough connection with the forum state to

make the exercise of jurisdiction over the defendant reasonable. S. Machine Co. at

381. The first two requirements concern whether the non-resident defendant had

“minimum contacts” with the forum state. The third requirement ensures that the

contact is sufficiently substantial to make the jurisdiction over the defendant

reasonable. We analyze these requirements in turn.

   a. “Purposeful Availment” and “Arising From” Requirements

              “Purposeful availment” occurs when “the defendant’s contacts with

the forum state ‘proximately result from actions by the defendant himself that create

a “substantial connection” with the forum state.’” (Emphasis sic.) Kauffman, 126
Ohio St. 3d 81, 2010-Ohio-2551, 930 N.E.2d 784, at ¶ 51, quoting Burger King at

475. This requirement ensures that a defendant “will not be haled into a jurisdiction

solely as a result of ‘random,’ ‘fortuitous,’ or ‘attenuated’ contacts.” Id. quoting

Burger King at 475. Among the considerations for the “purposeful availment”

requirement is whether the nonresident defendant has created continuing

obligations between himself and residents of the forum. Goldstein, 70 Ohio St. 3d
232, 236, 638 N.E.2d 54, at 237.

              As for the “arise from” requirement, it simply ensures that “a

defendant’s contacts with the forum state are related to the operative facts of the

controversy.” Kauffman ¶ 70, citing CompuServe, Inc. v. Patterson, 89 F.3d 1257,

1267 (6th Cir.1996). This element only requires that the cause of action have a
substantial connection with the defendant’s activities in the forum state. Kauffman

at ¶ 70

   b. Analysis of “Purposeful Availment” and “Arising From” in this
      Case

              In arguing that it did not purposefully avail itself the privilege of

acting in Ohio, Blue Marble emphasizes its lack of physical presence in Ohio and

lack of any other connection with the state of Ohio, noting that during the entire

course of their relationship, Blue Marble was present in Ohio once when its

president Robinson visited Mayfran sometime in 2017 on his way to a family funeral

in Pennsylvania.

              In modern commerce, interstate contracts are often negotiated and

executed primarily through email communication and other electronic media.

Regarding a nonresident defendant’s lack of physical presence in the forum state,

the United States Supreme Court has long rejected the notion that physical contacts

are required for purposes of “minimum contacts.” It stated:

      it is an inescapable fact of modern commercial life that a substantial
      amount of business is transacted solely by mail and wire
      communications across state lines, thus obviating the need for physical
      presence within a State in which business is conducted. So long as a
      commercial actor’s efforts are “purposely directed” toward residents of
      another State, we have consistently rejected the notion that an absence
      of physical contacts can defeat personal jurisdiction there.

Burger King, 471 U.S. at 476, 105 S. Ct. 2174, 85 L. Ed. 2d 528.

              In Ricker v. Fraza/Forklifts of Detroit, 160 Ohio App. 3d 634,

2005-Ohio-1945, 828 N.E.2d 205 (10th Dist.), an Ohio consultant sued a Michigan
company for a breach of contract. The Tenth District, applying the Burger King

rationale, determined that the Ohio court could exercise personal jurisdiction over

the Michigan defendant, despite the defendant’s lack of physical presence in Ohio.

The court reasoned that the Michigan company had a continuous business

relationship with the plaintiff over a significant period of time and that electronic

and telephone communication was frequently addressed to the plaintiff’s office in

Ohio. Id. at ¶ 18.

               Similarly, Blue Marble’s lack of physical presence in Ohio is not

dispositive on the issue of personal jurisdiction and does not preclude jurisdiction.

Rather, we look to the scope and nature of the parties’ contractual activities. Blue

Marble argues that the mere purchase of goods by an out-of-state buyer is

insufficient to establish that the buyer purposefully availed himself of the privilege

of acting in the forum state. Blue Marble is correct that the mere existence of a

contract for a single purchase of goods involving an Ohio seller may not in itself

establish the requisite “minimum contacts.” See Austin Miller Am. Antiques, Inc. v.

Cavallaro, 10th Dist. Franklin No. 11AP-400, 2011-Ohio-6670, ¶ 10 (there was no

minimum contacts for the trial court to exercise jurisdiction over a nonresident

defendant who purchased a chandelier from an Ohio seller — the parties contracted

for a single consumer purchase and the contract did not impose ongoing obligations

to be performed in Ohio).

              This case, however, goes beyond a single purchase of goods from an

Ohio company. The transaction here involved extensive negotiations over almost
two years between Blue Marble and an Ohio company, resulting in the execution of

ten contracts totaling more than $8 million in contract price, under which the Ohio

company would deliver to Blue Marble 50 pieces of equipment, many of which

designed and manufactured in Ohio specifically for Blue Marble.

              In other words, unlike Austin Miller, this case does not simply involve

a transaction where a nonresident defendant purchased some goods from Ohio.

Rather, Blue Marble entered into multiple contracts with an Ohio company after

extensive negotiations over a significant period of time. Given the nature and scope

of the parties’ contractual relationship, we cannot say Ohio’s jurisdiction over Blue

Marble was a result of Blue Marble’s random, fortuitous, or attenuated contacts with

Ohio.   Rather, the nature and scope of the parties’ contractual relationship

demonstrates a prima facie showing that Blue Marble purposefully availed itself of

the privilege of acting in Ohio, albeit through nonphysical contacts.

              Blue Marbles cites Walden v. Fiore, 571 U.S. 277, 134 S. Ct. 1115, 188
L. Ed. 2d 12 (2014), for the proposition that the plaintiff cannot be the only link

between the defendant and the forum state and that a defendant’s relationship with

the plaintiff, standing alone, is insufficient basis for jurisdiction. In Walden, a

Georgia Drug Enforcement Administration agent searched two Nevada residents

passing through a Georgia airport and seized cash from them. The Nevada residents

later sued the Georgia agent in a federal court in Nevada, alleging the agent falsified

an affidavit to support the forfeiture of their money. The United States Supreme

Court found that the Nevada court lacked personal jurisdiction over the Georgia
agent, reasoning that the “minimum contacts” analysis “looks to the defendant’s

contacts with the forum State itself, not the defendant’s contacts with persons who

reside there” and that “the plaintiff cannot be the only link between the defendant

and the forum.” Id. at 285. The court concluded the Georgia defendant’s conduct

occurred entirely in Georgia and the mere fact that his conduct affected the plaintiffs

who resided in Nevada does not suffice to authorize jurisdiction. Id. at 291.

              The circumstances in Walden are in sharp contrast to the instant case.

In Walden, the claim of personal jurisdiction was based on a random, fortuitous,

and attenuated contact the nonresident made with the forum state by interacting

with persons affiliated with that state. Id. at 286. Here, what connects Blue Marble

to Ohio is not Mayfran’s residency in Ohio alone, but rather Blue Marble’s activities

in Ohio: engaging in significant contractual activities in Ohio (albeit by way of email

and telephone communication) over an extensive period of time.

              Turning now to the “arising from” requirement, this is a lenient

requirement and plaintiff simply needs to show the defendant’s contacts with the

forum state are related to the “operative facts of the controversy.” Kauffman, 126
Ohio St. 3d 81, 2010-Ohio-2551, 930 N.E.2d 784, at ¶ 70. In this case, once we have

determined that a prima facie showing has been made that Blue Marble had

“minimum contacts” with Ohio based on its extensive contractual activities with an

Ohio company, it follows that the operative facts of the controversy in this breach of

contract action are related to those contacts.
               When analyzing this requirement, the trial court here, in considering

whether the operative facts of the controversy “arise from” the defendant’s contacts

with Ohio, reasoned that Blue Marble’s failure to pay had no direct connection to

Ohio and therefore did not “arise from” its contacts with Ohio. The trial court’s

reasoning is misguided. The operative facts here are the parties’ contractual

activities, not the defendant’s nonpayment.

               Given the course of dealing between Blue Marble and Mayfran, we

conclude a prima facie showing has been made that Blue Marble purposefully

availed itself of the privilege of acting in Ohio and the cause of action arose from its

activities in Ohio. The first two requirements of the “minimum contacts” test are

satisfied in this case.

   c. Reasonableness

               The last requirement of the “minimum contacts” test concerns

whether the acts of the nonresident defendant or consequences caused by that

defendant in the forum state had a substantial connection with the forum state to

make the exercise of jurisdiction reasonable. When the first two requirements of the

“minimum contacts” test are met, there is generally an inference that the exercise of

personal jurisdiction over the nonresident defendant is reasonable.            MAG IAS

Holdings, Inc. v. Schmückle, 854 F.3d 894, 903-904 (6th Cir.2017). Several factors

are relevant here: “(1) the burden on the defendant; (2) the interest of the forum

state; (3) the plaintiff’s interest in obtaining relief; and (4) other states’ interest in
securing the most efficient resolution of the controversy.” Intera Corp. v.

Henderson, 428 F.3d 605, 618 (6th Cir.2005).

              Regarding the burden on the defendant, this court has observed that

“it has long been recognized that modern transportation and communications have

made it much less burdensome for a party to defend a lawsuit in a state where he

engages in economic activity.” Pharmed Corp., 97 Ohio App. 3d at 485, 646 N.E.2d
1167, citing Kentucky Oaks, 53 Ohio St. 3d at 75, 559 N.E.2d 477. Here, while the

equipment at issue and some witnesses are located in California, an equal number

(or more) of witnesses (Mayfran’s employees involved in this extensive project) are

located in Ohio. The burden on Blue Marble in litigating this matter in Ohio, relative

to the burden on Mayfran in litigating the matter in California, does not necessarily

weigh against jurisdiction.

              Regarding California’s and Ohio’s interests in adjudicating this

matter, the trial court below emphasized that Blue Marble operates the mattress

recycling facilities under the California’s mattress recycling statute and therefore

California has a greater interest in adjudicating the instant dispute. We disagree.

Blue Marble has not demonstrated any impact of California’s mattress recycling

statute in this contract action. Rather, the dispute here involves Blue Marble’s

contracts for equipment with Mayfran and its alleged breach of contract. Ohio has

a strong interest in adjudicating a suit brought by an Ohio resident and in seeing

that its residents get the benefit of their bargains. Barnabas Consulting Ltd. v.

Riverside Health Sys., 10th Dist. Franklin No. 07AP-1014, 2008-Ohio-3287, ¶ 26.
Accordingly, we are unable to conclude an Ohio court’s exercise of personal

jurisdiction over Blue Marble is unreasonable.

              Based on the particular facts of this case, we conclude that the trial

court’s assertion of personal jurisdiction does not offend traditional notions of fair

play and substantial justice. Mayfran has met its prima facie burden of establishing

the trial court’s personal jurisdiction over Blue Marble under Ohio’s long-arm

statute and the “minimum contacts” test.           Our decision does not reach a

determination    whether    Mayfran     established   personal    jurisdiction   by   a

preponderance of the evidence because the only issue before the court is the trial

court’s order dismissing this matter pursuant to Civ.R. 12(B).

              Finally, regarding the existence of a forum selection clause, it is

disputed by the parties whether there is a valid forum selection clause in the parties’

contracts. In this connection, we note that a party may always waive the due process

rights and consent to personal jurisdiction.      One way to consent to personal

jurisdiction of a particular court is through a forum selection clause. See Intrasee,

Inc. v. Ludwig, 9th Dist. Lorain Nos. 10CA009916 and 11CA010024, 2012-Ohio-

2684, ¶ 7. In this case, we do not need to reach the issue of whether a valid forum

selection clause existed, given our conclusion that the exercise of personal

jurisdiction by an Ohio court does not violate Blue Marble’s due process rights.

              The trial court’s judgment is reversed, and the matter is remanded to

the trial court for further proceedings consistent with this opinion.

      It is ordered that appellant recover from appellee costs herein taxed.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



___________________________
MICHELLE J. SHEEHAN, JUDGE

EILEEN T. GALLAGHER, J., CONCURS;
MARY EILEEN KILBANE, A.J., DISSENTS (WITH SEPARATE OPINION
ATTACHED)


MARY EILEEN KILBANE, A.J., DISSENTING:

               I respectfully dissent. I would affirm the trial court’s judgment

granting Blue Marble’s motion to dismiss for lack of personal jurisdiction. I agree

with the trial court in that Mayfran failed to demonstrate “minimum contacts” by

Blue Marble.

               With regard to purposeful availment, the first requirement of the

minimum contacts test, I respectfully disagree from the majority opinion’s finding

that   Blue    Marble’s   contractual   relationship   and   email   and   telephone

communications connect it to Ohio.3 I would find that the parties’ course of dealings




       I would also find the majority’s reliance on Ricker, 160 Ohio App. 3d 634,
       3

2005-Ohio-1945, 8285 N.E.2d 205, factually distinguishable. In Ricker, the court
presumed that the Michigan company initiated the parties’ contacts in Ohio.
demonstrate the opposite — that Blue Marble’s contact with Mayfran is fortuitous

and random and, as a result, Blue Marble did not purposefully avail itself of the

privilege of acting in Ohio.

              Blue Marble did not reach into Ohio to solicit business from Mayfran.

Rather, Blue Marble happened to meet Kim Jaker of H. West Equipment, Inc.

(Mayfran’s California-based subcontractor) at a conference in Las Vegas, Nevada.

Kim Jaker then connected Blue Marble with Mayfran. Thereafter, Mayfran traveled

to California to secure Blue Marble’s business. Mayfran then assigned a California-

based regional manager to handle the account. Blue Marble communicated with the

Mayfran representative in southern California for all of the relevant contracts at

issue. The purpose of these contracts was to facilitate Blue Marble’s business of

recycling mattresses in California under California’s Used Mattress Recovery and

Recycling Act.

              Based on the foregoing, I would find that Blue Marble did not reach

out to Ohio and create a connection in a way that would satisfy the purposeful

availment requirement.

              As for the “arising from” requirement, the operative facts of the

controversy must arise from the defendant’s contacts with the state. Kauffman, 126
Ohio St. 3d 81, 2010-Ohio-2551, 930 N.E.2d 784, at ¶ 70, citing CompuServe, Inc.,
89 F.3d at 1267. In the instant case, the operative facts of this controversy are that



Additionally, the Michigan company submitted a physical payment in the plaintiff’s Ohio
office. These facts are not present in the instant case.
Blue Marble failed to pay for goods and services forming the basis for breach of

contract and unjust enrichment claims. Blue Marble’s failure to pay, however, has

no direct connection to Ohio and does not arise from Blue Marble’s contact with the

state. The money is owed for goods and services provided in California. Without

such contacts, Mayfran cannot establish the “arising from” requirement of the

minimum contacts test.

              With regard to the last requirement, substantial connection, courts

may evaluate a variety of factors, including the forum state and plaintiff’s interests

in proceeding in the chosen forum. Here, the trial court took judicial notice of the

fact that Blue Marble was solely interested in conducting business in California

under California law. The state of California has a far greater interest in adjudicating

this dispute based upon the law it has enacted. Moreover, it is clear that Blue Marble

is based and only conducts business in California. Its facilities are in California, and

the services Mayfran performed were rendered in California. Aside from Mayfran’s

Ohio-based witnesses, all of the evidence is located in California, including

Mayfran’s California regional manager and its California-based subcontractor, as

well as the equipment itself, which is the underlying basis of this dispute.

              For these reasons, I would find that exercising jurisdiction over Blue

Marble would be random and arbitrary and would violate the notions of fair play

and substantial justice.

              Accordingly, I would affirm the trial court’s judgment granting Blue

Marble’s motion to dismiss for lack of personal jurisdiction.